UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1579


BRAD R. JOHNSON, Individually, and as Parent on behalf of SMJ, a minor child,

                     Plaintiff - Appellant,

              v.

REBECCA ALLEN; BRANDON FULLER; MICHAEL HODGES; JAMES
SIMMONS; THE BRUNSWICK COUNTY BOARD OF EDUCATION; COUNTY
OF BRUNSWICK, STATE OF NORTH CAROLINA; MOSE HIGHSMITH,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cv-00014-D)


Submitted: October 30, 2019                                 Decided: November 12, 2019


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad R. Johnson, Appellant Pro Se. Christopher J. Geis, WOMBLE BOND DICKINSON
(US) LLP, Winston-Salem, North Carolina; Benton Louis Toups, CRANFILL, SUMNER
& HARTZOG, LLP, Wilmington, North Carolina; Julia C. Ambrose, Raleigh, North
Carolina, Sarah Margaret Saint, Greensboro, North Carolina, Edwin Love West, III,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Wilmington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brad R. Johnson appeals the district court’s orders granting the defendants’ motions

to dismiss under Fed. R. Civ. P. 12(b)(b), denying his motions to amend his complaint, and

denying his motion to alter or amend the judgment. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Johnson v. Allen, No. 7:18-cv-00014-D (E.D.N.C. Sept. 7, 2018; Apr. 25, 2019). We deny

Johnson’s motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2